Detailed Action
Comments
The rejection of claims 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments made in the Claim Set filed 6/03/2022.

The provisional rejection of claims 1, 4-6 and 16-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-17 and 20-30 of copending Application No. 17536986 (herein ‘986) is withdrawn in view of the claim amendments made in Application No. 17536986 in the Claim Set filed 4/07/2022. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dylan Kahl on 6/13/2022.
The application has been amended as follows:
Claim 1. (Currently Amended) A method for increasing lipid secretion from a meibomian gland, comprising topically administering to an eyelid margin of a patient in need thereof an ophthalmic composition comprising an ophthalmic ally-acceptable carrier and a therapeutically effective amount of at least one agent which increases lipogenesis in the meibomian gland or increases lipid secretion from the meibomian gland, wherein the agent comprises (i) bucillamine or a pharmaceutically acceptable salt thereof, or (ii) a compound or a pharmaceutically acceptable salt thereof, having the structure provided below

    PNG
    media_image1.png
    293
    648
    media_image1.png
    Greyscale

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nyunt (US 20090238810) fails to make obvious a method for increasing lipid secretion from a meibomian gland comprising topically administering to an eyelid margin of a patient in need thereof an ophthalmic composition comprising a therapeutically effective amount of bucillamine or a pharmaceutically acceptable salt thereof or a compound or a pharmaceutically acceptable salt thereof, having the structure provided below

    PNG
    media_image1.png
    293
    648
    media_image1.png
    Greyscale

as claimed in the Claim Set filed 6/03/2022, wherein the compounds comprise two sulfhydryl groups (i.e., two thiol functional groups). Furthermore, one of ordinary skill in the art would not have been motivated to modify the method of treating dry eye symptoms as taught by Nyunt to further comprise a compound comprising two sulfhydryl groups as claimed in the Claim Set filed 6/03/2022 (described above) in view of the teachings of Nanduri (US20110104206), Yanagi (Subconjunctival Administration of Bucillamine Suppresses Choroidal Neovascularization in Rat, Investigative Ophthalmology & Visual Science, November Vol. 43, No. 11, p.3495, 2002) and Alster (US 20160106775). Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for increasing lipid secretion from a meibomian gland comprising topically administering to an eyelid margin of a patient in need thereof an ophthalmic composition comprising a therapeutically effective amount of a compound comprising sulfhydryl groups i.e., two thiol functional groups) as described above in view of Nyunt, Nanduri, Yanagi and Alster, as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626